Title: To Thomas Jefferson from James Barbour, 20 January 1800
From: Barbour, James
To: Jefferson, Thomas



Dear Sir
Richmond Jany. 20th. 1800

I received last night under cover from you Mr. Coopers pamphlet for which accept my thanks. The Legislature here will adjourn I presume on Saturday next after the most important Session We have had for some years. The report produced by my Colleague Mr Madison I suppose has long since reached you as well as instructions to our Senators. Amongst other subjects contemplated in the instructions is the opposing a Law predicated upon the principle that the common law was appurtenant to the general government to this was introduced an amendment by the opposition copied verbatim from Mr Madisons report and unanimously agreed to by the house. It appeared however in the sequel that this by that party was intended as a finessee. The Senate merely for greater certainty recommended an ammendment the words “by Congress” in that part which goes to this effect, and so far also as such other parts may be adopted as necessary &c. The opposition contended that they meant by the expression the Judiciary as well as Congress, however they were left in the most pitiful minority some of their warmest Friends deserting; both those subjects have passed the Senate by much larger majorities than were contemplated. 15. to 6. We have also passed in the lower house a law directing a general ticket but by only a majority of five votes. We have  preserved the principle of Districting as far as is compatible with a general ticket by declaring that there shall be one Elector from each District. This law will likewise unquestionably pass the Senate. This law excited the opposition more sensibly than any measure which has obtained this Session. The others being merely opinions were somewhat easily digested but when this measure was discovered, to operate something more than opinion and might lead to consequences which they deprecate it rendered some of the Chiefs perfectly intolerable. Their opposition wore the appearance of the most complete chagrin and disappointment. The general ticket will (as far as I can learn) amongst the People be received extremely well and forbodes the most suspicious effects. I will bring my letter to a close fearful that I have already detained you too long upon subjects in detail.
Accept Sir my wishes for your welfare I am Respty

Js. Barbour

